Exhibit 10.4

 

SECURITIES ESCROW AGREEMENT

 

SECURITIES ESCROW AGREEMENT, dated as of February 12, 2014 (the “Agreement”) by
and among Boulevard Acquisition Corp., a Delaware corporation (the “Company”),
Boulevard Acquisition Sponsor, LLC, a Delaware limited liability company (the
“Sponsor”), Joel Citron, Darren Thompson and Robert J. Campbell (together with
the Sponsor, the “Initial Holders”), and Continental Stock Transfer & Trust
Company (the “Escrow Agent”).

 

WHEREAS, the Company has entered into an Underwriting Agreement, dated
February 12, 2014 (the “Underwriting Agreement”), with Citigroup Global Markets
Inc. (the “Representative”), acting as representative of the several
underwriters (collectively, the “Underwriters”), pursuant to which, among other
matters, the Underwriters have agreed to purchase in a public offering (the
“IPO”) 21,000,000 units (plus up to 3,150,000 units to cover over-allotments, if
any) (the “Units”) of the Company’s securities, each Unit consisting of one
share of the Company’s common stock, par value $0.0001 per share (the “Common
Stock”), and one-half of one warrant (a “Warrant”), each whole Warrant entitling
the holder to purchase one share of Common Stock, all as more fully described in
the Company’s Prospectus dated February 12, 2014 (“Prospectus”), comprising part
of the Company’s Registration Statement on Form S-1 (File No. 333-193320) under
the Securities Act of 1933, as amended (the “Registration Statement”), declared
effective on February 12, 2014 (the “Effective Date”);

 

WHEREAS, the Initial Holders have agreed, as a condition to the Underwriters’
obligation to purchase the Units pursuant to the Underwriting Agreement and to
offer them to the public, to deposit all of their shares of Common Stock, as set
forth opposite its name on Exhibit A attached hereto, in aggregate 6,037,500
shares, which includes all shares of Common Stock outstanding prior to the
Closing Date (as defined below), consisting of (i) 6,037,500 shares (up to
787,500 of which will be forfeited if the Underwriters’ over-allotment option is
not exercised in full) (the “Founder Shares”) and (ii) between 1,312,500 and
1,509,375 shares that are subject to forfeiture, depending on if the
Underwriters’ over-allotment option is not exercised in full (the “Founder
Earnout Shares” and together with the Founder Shares, the “Escrow Shares”), in
escrow with the Escrow Agent as hereinafter provided;

 

WHEREAS, the Company and the Sponsor have entered into that certain Sponsor
Warrants Purchase Agreement, on November 19, 2013, as amended and restated on
February 12, 2014, (the “Sponsor Warrant Agreement”) pursuant to which the
Sponsor has agreed to purchase an aggregate of 5,950,000 warrants (or 6,580,000
if the Underwriters’ over-allotment option is exercised in full) (the “Private
Warrants” and, together with the Escrow Shares, the “Escrow Securities”) in a
private placement transaction to occur simultaneously on the date of the closing
of the IPO (the “Closing Date”);

 

WHEREAS, the Sponsor has agreed as a condition of the sale of the Private
Warrants to deposit all of its Private Warrants, as set forth opposite its name
on Exhibit A attached hereto, in escrow with the Escrow Agent as hereinafter
provided; and

 

WHEREAS, the Company and the Initial Holders desire that the Escrow Agent accept
the Escrow Securities, in escrow, to be held and disbursed as hereinafter
provided.

 

IT IS AGREED:

 

1.                                      Appointment of Escrow Agent.  The
Company and the Initial Holders hereby appoint the Escrow Agent to act in
accordance with and subject to the terms of this Agreement, and the Escrow Agent
hereby accepts such appointment and agrees to act in accordance with and subject
to such terms.

 

2.                                      Deposit of Escrow Securities.  On or
before the Closing Date, the Initial Holders shall deliver to the Escrow Agent
certificates representing their respective Escrow Securities, in proper transfer
order with Medallion guaranteed stock powers, to be held and disbursed subject
to the terms and conditions of this Agreement.

 

--------------------------------------------------------------------------------


 

The Initial Holders acknowledge and agree that the certificates representing the
Escrow Securities will bear a legend to reflect the deposit of such Escrow
Securities under this Agreement.

 

3.                                      Disbursement of the Escrow Securities. 
The Escrow Agent shall hold each of the Escrow Shares and the Private Warrants
until the termination of the Escrow Period (as defined below).  In the case of
the Escrow Shares, the “Escrow Period” shall be the period beginning on the date
the certificates representing the Escrow Shares are deposited with the Escrow
Agent and ending on the earlier of (x) the first anniversary of the completion
of the Company’s initial business combination (as such term is defined in the
Registration Statement), (y) such time subsequent to the Company’s initial
business combination as the last sales price of the Company’s Common Stock
equals or exceeds $12.00 per share (as adjusted for stock splits, stock
dividends, reorganizations, recapitalizations and the like) for any 20 trading
days within any 30-trading day period commencing at least 150 days after our
initial business combination, or (z) the date on which the Company completes a
liquidation, merger, stock exchange or other similar transaction after the
Company’s initial business combination that results in all of the Company’s
stockholders having the right to exchange their shares of Common Stock for cash,
securities or other property.

 

In the case of Private Warrants, the “Escrow Period” shall be 30 days after
completion of the initial business combination.  The Private Warrants will not
be transferable, assignable or saleable until such time.

 

On the termination date of the Escrow Period, the Escrow Agent shall, upon
written instructions from the Company, disburse the Escrow Securities to the
Initial Holders; provided, however, that if the Escrow Agent is notified by the
Company pursuant to Section 6.7 hereof that up to an aggregate of (i) 787,500 of
the Escrow Shares have been forfeited because the Underwriters did not exercise
their over-allotment option in full then the Escrow Agent shall promptly destroy
the certificates representing such Escrow Securities (or portion thereof, as
applicable) and (ii) up to 1,509,375 of the Escrow Shares as Founder Earnout
Shares will not be released unless they are no longer subject to forfeiture.  In
addition, notwithstanding anything to the contrary contained herein, the Escrow
Agent shall disburse the Escrow Securities to the Initial Holders upon being
notified by the Company that the trust account into which substantially all of
the proceeds of the IPO and the sale of the Private Warrants has been deposited
as described in the Prospectus (the “Trust Account”) is being liquidated because
the Company has been unable to consummate its initial business combination
within the required time frame.  The Escrow Agent shall have no further duties
hereunder after the disbursement or destruction of the Escrow Securities in
accordance with this Section 3.

 

4.                                      Rights of Initial Holders in Escrow
Securities.

 

4.1                               Voting Rights as a Stockholder.  Subject to
the terms of the Insider Letter described in Section 4.4 hereof and except as
herein provided, the Initial Holders shall retain all of their rights as
stockholders of the Company during the Escrow Period, including, without
limitation, the right to vote the Escrow Shares.

 

4.2                               Dividends and Other Distributions in Respect
of the Escrow Securities.  During the applicable Escrow Period, all dividends
payable in cash with respect to the Escrow Securities other than the Founder
Earnout Shares shall be paid to the Initial Holders, but all dividends payable
in cash with respect to the Founder Earnout Shares or in stock or other non-cash
property with respect to all of the Escrow Securities (“Non-Cash Dividends”)
shall be delivered to the Escrow Agent to hold in accordance with the terms
hereof.  As used herein, the term “Escrow Securities” shall be deemed to include
the Non-Cash Dividends distributed thereon, if any.

 

4.3                               Restrictions on Transfer.  During the
applicable Escrow Period, no sale, transfer or other disposition may be made of
any or all of the Escrow Securities except (i) to the Company’s officers or
directors, any affiliates or family members of any of the Company’s officers or
directors, any members of the Sponsor or their affiliates, or any affiliates of
the Sponsor, (ii) by gift to a member of one of the members of the Sponsor’s
immediate family or to a trust, the beneficiary of which is a member of one of
the members of the Sponsor’s immediate family, an affiliate of the Sponsor or to
a charitable organization; (iii) by virtue of laws of descent and distribution
upon death of one of the members of the Sponsor; (iv) pursuant to a qualified
domestic relations order; (v) to any descendent of Marc Lasry and Sonia E.
Gardner; (vi) by virtue of the laws of the state of Delaware or the Sponsor’s
limited liability company agreement upon dissolution of the Sponsor; (vii) by
private sales or transfers made in connection with the consummation of a
business combination at prices no greater than the price at which the shares
were originally purchased; (viii) in the event of the Company’s liquidation
prior to the Company’s completion of our

 

2

--------------------------------------------------------------------------------


 

initial business combination; or (ix) in the event of the Company’s completion
of a liquidation, merger, stock exchange or other similar transaction which
results in all of the Company’s stockholders having the right to exchange their
shares of Common Stock for cash, securities or other property subsequent to the
Company’s completion of the Company’s initial business combination; provided,
however, that in the case of clauses (i) through (vii), these permitted
transferees must enter into a written agreement agreeing to be bound by these
transfer restrictions.  Even if transferred in accordance with this Section 4.3,
the Escrow Securities will remain subject to this Agreement and may be released
from escrow only in accordance with Section 3 hereof.  During the applicable
Escrow Period, the Sponsor shall not pledge or grant a security interest in the
Escrow Securities or grant a security interest in its rights under this
Agreement.  The Escrow Shares and Private Warrants each shall bear the
respective legend provided on Exhibit B attached hereto.

 

4.4                               Insider Letters.  Each Initial Holder has
executed a letter agreement with the Representative and the Company, dated as of
the Effective Date, and which is filed as an exhibit to the Registration
Statement (each an “Insider Letter”), which contains certain rights and
obligations of such Initial Holder with respect to the Company, including, but
not limited to, certain voting obligations in respect of the Escrow Shares.

 

5.                                      Concerning the Escrow Agent.

 

5.1                               Good Faith Reliance.  The Escrow Agent shall
not be liable for any action taken or omitted by it in good faith and in the
exercise of its own best judgment, and may rely conclusively and shall be
protected in acting upon any order, notice, demand, certificate, opinion or
advice of counsel (including counsel chosen by the Escrow Agent, which counsel
may be company counsel), statement, instrument, report or other paper or
document (not only as to its due execution and the validity and effectiveness of
its provisions, but also as to the truth and acceptability of any information
therein contained) which is believed by the Escrow Agent to be genuine and to be
signed or presented by the proper person or persons.  The Escrow Agent shall not
be bound by any notice or demand, or any waiver, modification, termination or
rescission of this Agreement unless evidenced by a writing delivered to the
Escrow Agent signed by the proper party or parties and, if the duties or rights
of the Escrow Agent are affected, unless it shall have given its prior written
consent thereto.

 

5.2                               Indemnification.  The Escrow Agent shall be
indemnified and held harmless by the Company from and against any expenses,
including reasonable counsel fees and disbursements, or loss suffered by the
Escrow Agent in connection with any action taken by it hereunder, action, suit
or other proceeding involving any claim which in any way, directly or
indirectly, arises out of or relates to this Agreement, the services of the
Escrow Agent hereunder, or the Escrow Securities held by it hereunder, other
than expenses or losses arising from the gross negligence, willful misconduct or
bad faith of the Escrow Agent.  Promptly after the receipt by the Escrow Agent
of notice of any demand or claim or the commencement of any action, suit or
proceeding, the Escrow Agent shall notify the other parties hereto in writing. 
In the event of the receipt of such notice, the Escrow Agent, in its sole
discretion, may commence an action in the nature of interpleader in an
appropriate court to determine ownership or disposition of the Escrow Securities
or it may deposit the Escrow Securities with the clerk of any appropriate court
or it may retain the Escrow Securities pending receipt of a final,
non-appealable order of a court having jurisdiction over all of the parties
hereto directing to whom and under what circumstances the Escrow Securities are
to be disbursed and delivered.  The provisions of this Section 5.2 shall survive
in the event the Escrow Agent resigns or is discharged pursuant to Sections 5.5
or 5.6 below.

 

5.3                               Compensation.  The Escrow Agent shall be
entitled to reasonable compensation from the Company for all services rendered
by it hereunder, as set forth on Exhibit C hereto.  The Escrow Agent shall also
be entitled to reimbursement from the Company for all reasonable expenses paid
or incurred by it in the administration of its duties hereunder including, but
not limited to, all counsel, advisors’ and agents’ fees and disbursements and
all taxes or other governmental charges.

 

5.4                               Further Assurances.  From time to time on and
after the date hereof, the Company and the Initial Holders shall deliver or
cause to be delivered to the Escrow Agent such further documents and instruments
and shall do or cause to be done such further acts as the Escrow Agent shall
reasonably request to carry out more effectively the provisions and purposes of
this Agreement, to evidence compliance herewith or to assure itself that it is
protected in acting hereunder.

 

3

--------------------------------------------------------------------------------


 

5.5                               Resignation.  The Escrow Agent may resign at
any time and be discharged from its duties as escrow agent hereunder by its
giving the other parties hereto written notice and such resignation shall become
effective as hereinafter provided.  Such resignation shall become effective at
such time that the Escrow Agent shall turn over to a successor escrow agent
appointed by the Company and approved by the Representative, which approval will
not be unreasonably withheld, conditioned or delayed, the Escrow Securities held
hereunder.  If no new escrow agent is so appointed within the 60 day period
following the giving of such notice of resignation, the Escrow Agent may deposit
the Escrow Securities with any court it reasonably deems appropriate in the
State of New York.

 

5.6                               Discharge of Escrow Agent.  The Escrow Agent
shall resign and be discharged from its duties as escrow agent hereunder if so
requested in writing at any time by the other parties hereto, jointly, provided,
however, that such resignation shall become effective only upon acceptance of
appointment by a successor escrow agent as provided in Section 5.5.

 

5.7                               Liability.  Notwithstanding anything herein to
the contrary, the Escrow Agent shall not be relieved from liability hereunder
for its own gross negligence, fraud or willful misconduct.

 

6.                                      Miscellaneous.

 

6.1                               Governing Law.  This Agreement shall for all
purposes be deemed to be made under and shall be construed in accordance with
the laws of the State of New York without reference to its principles of
conflicts of law which would require the application of the laws of another
jurisdiction.  Each of the parties hereby agrees that any action, proceeding or
claim against it arising out of or relating in any way to this Agreement shall
be brought and enforced in the courts of the State of New York or the United
States District Court for the Southern District of New York, and irrevocably
submits to such personal jurisdiction, which jurisdiction shall be exclusive. 
Each of the parties hereby waives any objection to such exclusive jurisdiction
and that such courts represent an inconvenient forum.

 

6.2                               Entire Agreement.  This Agreement and the
Insider Letters contain the entire agreement of the parties hereto with respect
to the subject matter hereof and, except as expressly provided herein, may not
be changed or modified except by an instrument in writing signed by the party to
be charged.  In connection with any proposed amendment, the Escrow Agent may
request an opinion of the Company’s counsel as to the validity of the proposed
amendment as a condition to its execution of said amendment.

 

6.3                               Headings.  The headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation thereof.

 

6.4                               Binding Effect.  This Agreement shall be
binding upon and inure to the benefit of the respective parties hereto and their
legal representative, successors and assigns.

 

6.5                               Notices.  Any notice or other communication
required or which may be given hereunder shall be in writing and either be
delivered personally or by private national courier service, or be mailed,
certified or registered mail, return receipt requested, postage prepaid, and
shall be deemed given when so delivered personally or by private national
courier service, or, if mailed, four business days after the date of mailing, as
follows:

 

if to the Escrow Agent, to:

 

Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004

Attn:  Steven G. Nelson or Frank Di Paolo

Fax No.:  (212) 509-5150

 

4

--------------------------------------------------------------------------------


 

if to the Company, to:

 

Boulevard Acquisition Corp.

399 Park Avenue, 6th Floor

New York, NY 10022

Attn:  Stephen S. Trevor

Fax No.:  212-878-3545

 

and a copy, which shall not constitute notice, to:

 

Greenberg Traurig, LLP

Metlife Building

200 Park Avenue,

New York, New York  10166

Attn:  Alan Annex, Esq.

Fax No.:  (212) 801-6400

 

if to the Initial Holders, to the address set forth in Exhibit A hereto.

 

if to the Underwriters, to:

 

Citigroup Global Markets Inc.

388 Greenwich Street

New York, NY  10013

Attn:  General Counsel

Fax No.:  (212) 816-7912

 

with a copy, to:

 

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, New York 10036

Attn:  Bruce S. Mendelsohn, Esq.

Fax No.:  (212) 872-1002

 

The parties may change the persons and addresses to which the notices or other
communications are to be sent by giving written notice to any such change in the
manner provided herein for giving notice.

 

6.6                               Liquidation of Company; Forfeiture.  The
Company shall give the Escrow Agent prompt written notification of (i) the
liquidation of the Trust Account, (ii) forfeiture of up to an aggregate of
656,250 Escrow Shares held by the Initial Holders to the extent the
Underwriters’ over-allotment option is not exercised in full, as further
described in the Registration Statement or (iii) forfeiture of the Founder
Earnout Shares on the Founder Earnout Deadline.

 

6.7                               Trust Account Waiver.  Notwithstanding
anything herein to the contrary, the Escrow Agent hereby waives any and all
right, title, interest, demand, damages, action, causes of action or claim of
any kind whatsoever, known or unknown, foreseen or unforeseen, in law or equity
(a “Claim”) that it has or may have against the Company or in or to any
distribution of the Trust Account, and hereby agrees not to seek recourse,
reimbursement, payment or satisfaction for any Claim against the Trust Account
for any reason whatsoever.

 

6.8                               Third-Party Beneficiaries.  Each Initial
Holder hereby acknowledges that the Underwriters, including, without limitation,
the Representative, are third-party beneficiaries of this Agreement and this
Agreement cannot be modified or changed without the prior written consent of the
Representative.

 

5

--------------------------------------------------------------------------------


 

6.9                               Counterparts.  This Agreement may be executed
in several counterparts each one of which shall constitute an original and may
be delivered by facsimile transmission and together shall constitute one
instrument.

 

[remainder of page intentionally left blank]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused the execution of this Agreement as of
the date first above written.

 

 

BOULEVARD ACQUISITION CORP.,

 

 

 

By:

/s/ Stephen S. Trevor

 

 

Name: Stephen S. Trevor

 

 

Title: President and Chief Executive Officer

 

 

 

 

CONTINENTAL STOCK TRANSFER & TRUST COMPANY

 

 

 

By:

/s/ John W. Comer, Jr.

 

 

Name: John W. Comer, Jr.

 

 

Title: Vice President

 

 

 

BOULEVARD ACQUISITION SPONSOR, LLC

 

 

 

 

By:

/s/ Sonia Gardner

 

 

Name: Sonia Gardner

 

 

Title: Managing Member

 

 

 

/s/ Joel Citron

 

Name: Joel Citron

 

 

 

/s/ Darren Thompson

 

Name: Darren Thompson

 

 

 

/s/ Robert J. Campbell

 

Name: Robert J. Campbell

 

[Signature Page to Securities Escrow Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LIST OF INITIAL HOLDERS

 

Name

 

Founder Shares

 

Founder Earnout Shares

 

Warrants

 

 

 

 

 

 

 

Boulevard Acquisition Sponsor, LLC
399 Park Avenue, 6th Floor
New York, NY 10022
Fax No.: 212-878-3545

 

5,977,125 up to 779,625 of which will be forfeited if the Underwriters’
over-allotment option is not exercised in full)

 

1,494,281 shares (up to 194,906 of which will be forfeited if the Underwriters’
over-allotment option is not exercised in full)

 

5,950,000 warrants(1)

 

 

 

 

 

 

 

Joel Citron
399 Park Avenue, 6th Floor
New York, NY 10022
Fax No.: 212-878-3545

 

20,125 shares (up to 2,625 of which will be forfeited if the Underwriters’
over-allotment option is not exercised in full)

 

5,031 shares (up to 656 of which will be forfeited if the Underwriters’
over-allotment option is not exercised in full)

 

 

 

 

 

 

 

 

 

Darren Thompson
399 Park Avenue, 6th Floor
New York, NY 10022
Fax No.: 212-878-3545

 

20,125 shares (up to 2,625 of which will be forfeited if the Underwriters’
over-allotment option is not exercised in full)

 

5,031 shares (up to 656 of which will be forfeited if the Underwriters’
over-allotment option is not exercised in full)

 

 

 

 

 

 

 

 

 

Robert J. Campbell
399 Park Avenue, 6th Floor
New York, NY 10022
Fax No.: 212-878-3545

 

20,125 shares (up to 2,625 of which will be forfeited if the Underwriters’
over-allotment option is not exercised in full)

 

5,031 shares (up to 656 of which will be forfeited if the Underwriters’
over-allotment option is not exercised in full)

 

 

 

--------------------------------------------------------------------------------

(1)or 6,580,000 if the Underwriters’ over-allotment option is exercised in full.

 

Exhibit A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

LEGENDS

 

The following legend shall be included on the certificates representing the
Founder Shares:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED OR ANY STATE SECURITIES LAWS, AND,
SUBJECT TO ANY ADDITIONAL LIMITATIONS ON TRANSFER DESCRIBED IN THE SECURITIES
ESCROW AGREEMENT BY AND AMONG BOULEVARD ACQUISITION CORP., (THE “COMPANY”),
BOULEVARD ACQUISITION SPONSOR, LLC AND THE OTHER PARTIES THERETO, MAY NOT BE
OFFERED, SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND ANY APPLICABLE STATE SECURITIES LAWS OR
AN EXEMPTION FROM REGISTRATION IS AVAILABLE.

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO ADDITIONAL
RESTRICTIONS ON TRANSFER AND OTHER AGREEMENTS SET FORTH IN THE LETTER AGREEMENT
DATED AS OF FEBRUARY 12, 2014 BY AND BETWEEN THE HOLDER AND THE COMPANY.”

 

The following legend shall be included on the certificates representing the
Private Warrants:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS, AND
MAY NOT BE OFFERED, SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND ANY APPLICABLE STATE
SECURITIES LAWS OR AN EXEMPTION FROM REGISTRATION IS AVAILABLE.  IN ADDITION,
SUBJECT TO ANY ADDITIONAL LIMITATIONS ON TRANSFER DESCRIBED IN THE SECURITIES
ESCROW AGREEMENT BY AND AMONG BOULEVARD ACQUISITION CORP., (THE “COMPANY”),
BOULEVARD ACQUISITION SPONSOR, LLC AND THE OTHER PARTIES THERETO, THE SECURITIES
REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD OR TRANSFERRED PRIOR TO THE DATE
THAT IS THIRTY (30) DAYS AFTER THE DATE UPON WHICH THE COMPANY COMPLETES ITS
INITIAL BUSINESS COMBINATION (AS DEFINED IN SECTION 3 OF THE WARRANT AGREEMENT
REFERRED TO HEREIN) EXCEPT TO A PERMITTED TRANSFEREE (AS DEFINED IN SECTION 2 OF
THE WARRANT AGREEMENT) WHO AGREES IN WRITING WITH THE COMPANY TO BE SUBJECT TO
SUCH TRANSFER PROVISIONS.

 

SECURITIES EVIDENCED BY THIS CERTIFICATE AND SHARES OF COMMON STOCK OF THE
COMPANY ISSUED UPON EXERCISE OF SUCH SECURITIES SHALL BE ENTITLED TO
REGISTRATION RIGHTS UNDER A REGISTRATION RIGHTS AGREEMENT TO BE EXECUTED BY THE
COMPANY.”

 

Exhibit B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ESCROW AGENT FEES

 

$200 escrow agent fee per month to be billed on the Closing Date.

 

Exhibit C-1

--------------------------------------------------------------------------------